Citation Nr: 1303201	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-08 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a sacroiliac joint strain with sacralization at L5 to S1, status post lumbar laminectomy, and disc space narrowing at L2/L3/L4/L5 and L5/S1.

2.  What evaluation is warranted for carotid artery stenosis from February 23, 2006.

3.  Entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 (2012) based on surgery and convalescence for a service-connected disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1952 to December 1960 and from August 1963 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2012, the Veteran and his wife testified at a Travel Board hearing.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Withdrawal of an issue on appeal may be made by the appellant.  38 C.F.R. § 20.204 (2012).  At the September 2012 Board hearing, the Veteran requested to withdraw the issue of entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 (2012).  Therefore, the issue is withdrawn and is no longer in appellate status.

The record raises the issue of entitlement to service connection and separate compensable ratings for bilateral lower extremity radiculopathy secondary to a sacroiliac joint strain with sacralization at L5 to S1, status post lumbar laminectomy.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

The issue of entitlement to an evaluation in excess of 40 percent for a sacroiliac joint strain with sacralization at L5 to S1, status post lumbar laminectomy, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since February 23, 2006, the Veteran's carotid artery stenosis has been asymptomatic. 


CONCLUSION OF LAW

Since February 23, 2006, the Veteran's carotid artery stenosis has not met the criteria for a compensable evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.30, 4.104, Diagnostic Codes 8099-8007 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original disability evaluation assigned following an award of service connection for carotid artery stenosis.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently assigned a noncompensable evaluation for carotid artery stenosis by analogy to 38 C.F.R. § 4.123, Diagnostic Code 8099-8007 for an embolism of brain.  Carotid artery stenosis does not have a specific diagnostic code.  

When a Veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27 (2012).  The diagnostic code is "built-up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  Then, the disease is rated by analogy under a diagnostic code for a closely related disease that affects the same anatomical functions and has closely analogous symptomatology.  The function of the vessels of the brain is analogous to the function of the carotid arteries.  

Under 38 C.F.R. § 4.124a, a minimum 10 percent rating is in order for residuals of a brain embolism.

Neurological conditions, except as otherwise provided, will be rated in accordance with a schedule of ratings set out at 38 C.F.R. § 4.124a, which provides that, with the exceptions noted, disability from the following diseases and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Consideration is to be given to psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rating shall be by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.

In every instance where the rating schedule does not provide for a noncompensable rating for a diagnostic code, such rating shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2012). 

Service connection has been established for carotid artery stenosis effective from February 23, 2006.  This award was granted secondary to the appellant's service connected coronary artery disease.    

Carotid artery/stroke screening results in April 2005 noted that the left carotid artery was within normal limits and that the right carotid artery showed large amounts of plaque and/or high blood flow velocities.  Carotid ultrasound in May 2005 showed some mixed findings on the right but which based on the velocities would place as high as a 70 to 79 percent range.  Magnetic resonance angiography of the neck showed atherosclerotic vascular disease involving the proximal right and left internal carotid arteries with approximately 70 percent stenosis of the proximal right internal carotid artery and maximum degree of stenosis on the left of approximately 50 percent.  

Significantly, none of the Veteran's treatment records or the June 2006 VA examination report indicates that he has any symptomatology caused by his carotid artery stenosis.  There is no evidence that the appellant's carotid artery stenosis has ever caused a brain embolism, and as such, the minimum 10 percent rating available under Diagnostic Code 8007 is not in order.  While the Veteran is competent to report the symptoms he experiences, he has not reported any relevant symptomatology related to his carotid artery stenosis.  While he has testified concerning what treatment he will undergo if the disorder deteriorates in the future, he has not identified any treatment record which would suggest that the current nature of this disorder warrants an increased rating.  

The Board has considered whether a compensable evaluation is warranted under any other diagnostic code.  As carotid artery disease is a condition in which the carotid arteries become narrowed or blocked, it is similar to coronary artery disease, which is evaluated under Diagnostic Code 7005.  However, the appellant is currently separately evaluated at 30 percent under Diagnostic Code 7005 for symptoms of coronary artery disease.  In addition, the June 2006 VA examination did not identify any symptoms caused specifically by carotid artery disease.  Consequently, a separate additional rating under Diagnostic Code 7005 is not applicable, as it would constitute "pyramiding."  See 38 C.F.R. § 4.14 (2012).  The appellant is also already evaluated separately for hypertension under Diagnostic Code 7101. 

As there is no evidence that the Veteran has any symptoms attributable to his carotid artery stenosis, the Veteran is not entitled to a compensable evaluation under any of the potentially applicable diagnostic codes at any time during the rating period on appeal.  Accordingly, the preponderance of the evidence is against the Veteran's claim, and the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Id.  In the present case, the Board finds no evidence that the Veteran's service-connected carotid artery stenosis presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

As noted above, the Veteran has not reported, and the record does not demonstrate, symptoms related to carotid artery stenosis.  Thus, the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether individual unemployability benefits are warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a total disability evaluation based on individual unemployability due to carotid artery stenosis.



ORDER

Entitlement to an initial compensable evaluation for carotid artery stenosis is denied.


REMAND

The Veteran contends that the symptoms associated with his service-connected sacroiliac joint strain with sacralization at L5 to S1, status post lumbar laminectomy, and disc space narrowing at L2/L3/L4/L5 and L5/S1 are more severely disabling than reflected by the currently-assigned disability evaluation and warrant a higher rating.  He presented testimony in September 2012 to the effect that he thought that his symptoms were worse than when he was last examined by VA.

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that the Veteran's back disorder was last examined for compensation purposes in July 2009.  Thus, the appellant should be provided an opportunity to report for a current VA orthopedic examination to ascertain the current status of his service-connected sacroiliac joint/lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his service-connected sacroiliac joint/lumbar spine disability that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file to include private treatment records from Emory Healthcare.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  Thereafter, the Veteran should be afforded a VA examination to ascertain the nature and extent of his service-connected sacroiliac joint/lumbar spine disability.  The claims file and access to Virtual VA must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

The examiner must determine whether the Veteran's sacroiliac joint/lumbar spine disorder is manifested by weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of any additional loss of motion or ankylosis.  The examiner must opine whether pain could significantly limit functional ability during flare-ups or when the sacroiliac joint/lumbar spine is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  

The examiner should identify all neurological manifestations associated with the Veteran's sacroiliac joint/lumbar spine disability to include all nerve(s) involved and degree of impairment.  The examiner must opine whether any neurological impairment is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations this should be characterized as mild, moderate or severe (with or without marked muscular atrophy).  

3.  The case should then be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


